      Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Fernando Bustillo,                              No. CV-18-00039-TUC-CKJ
10                 Plaintiff,                        ORDER
11   v.
12   Unknown Beacon, et al.,
13                 Defendants.
14
15
16         Before the Court is Plaintiff Fernando Bustillo’s Fifth Amended Complaint.
17   (Doc. 53) For the following reasons, the Court orders Defendants Ryan, Norgren, Ash,
18   Fellows, and Brockamontez to answer portions of Counts I-IV, and VII and dismisses the
19   remaining claims and Defendants without prejudice, unless otherwise stated.
20                                 PROCEDURAL HISTORY
21         On September 7, 2018, the Court issued its Screening Order of Plaintiff’s First
22   Amended Complaint. (Doc. 24) On June 12, 2019, the Court issued its Screening Order
23   of Plaintiff’s Fourth Amended Complaint dismissing the Complaint and granting Plaintiff
24   leave to file a Fifth Amended Complaint. (Doc. 48) On August 12, 2019, Plaintiff filed
25   his Fifth Amended Complaint. (Doc. 53) This Order follows.
26                                   LEGAL STANDARD
27         The Court is required to screen complaints brought by prisoners seeking relief
28   against a governmental entity or an officer or an employee of a governmental entity.
      Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 2 of 11



 1   28 U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
 2   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
 3   relief may be granted, or that seek monetary relief from a defendant who is immune from
 4   such relief. Id. § 1915A(b)(1)-(2).
 5          A pleading must contain a “short and plaint statement of the claim showing that the
 6   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While Federal Rule of Civil Procedure
 7   8 does not require detailed factual allegations, “it demands more than an unadorned, the-
 8   defendant-unlawfully-harmed me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678
 9   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
10   conclusory statements, do not suffice.” Id. “[A] complaint must contain sufficient factual
11   matter, accepted as true to state a claim that is plausible on its face.” Id. (quoting Bell Atl.
12   Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
13          A claim is plausible “when the plaintiff pleads factual content that allows the court
14   to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
15   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
16   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
17   experience and common sense.” Id. at 679. Although a plaintiff’s specific factual
18   allegations may be consistent with a constitutional claim, a court must assess whether there
19   are other more likely explanations for a defendant’s conduct. Id. at 681.
20          To state a claim under Bivens v. Six Unknown Named Agents of Federal Bureau of
21   Narcotics, 403 U.S. 388 (1971), a plaintiff must allege that he suffered a specific injury as
22   a result of a defendant’s specific conduct and show an affirmative link between the injury
23   and the conduct. Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976); see also Iqbal, 556
24   U.S. at 676 (“[A] plaintiff must plead that each Government-official defendant, through
25   the official’s own individual actions, has violated the Constitution.”); Barren v.
26   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (“A plaintiff must allege facts, not simply
27   conclusions, that show that an individual was personally involved in the deprivation of his
28   civil rights.”).


                                                  -2-
      Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 3 of 11



 1          Although pro se pleadings are liberally construed, Hebbe v. Pliler, 627 F.3d 338,
 2   342 (9th Cir. 2010), conclusory and vague allegations will not support a cause of action,
 3   Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
 4   Furthermore, a liberal interpretation of a civil rights complaint may not supply essential
 5   elements of the claim that were not initially pled. Id.
 6                                  COMPLAINT SUMMARY
 7          Fifth Amended Complaint
 8          Plaintiff’s Fifth Amended Complaint supersedes all prior complaints. See Ferdik v.
 9   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (finding a “well-established doctrine that an
10   amended pleading supersedes the original pleading”). After amendment, the Court treats
11   the prior complaint as nonexistent. Id. (citation omitted). As such, the Court will consider
12   only those claims raised in Plaintiff’s Fifth Amended Complaint against only those
13   Defendants named therein.
14          In his seven-count Fifth Amended Complaint, Plaintiff seeks injunctive relief,
15   monetary damages, and return of personal property from the following Defendants:
16   (i) nurse’s aide J. Ryan; (ii) nurse M. Norgren; (iii) unknown warden’s office; (iv)
17   unknown medical staff; (v) Dr. Ash; (vi) pharmacist J. Kavanaugh; (vii) unknown
18   pharmacists; (viii) correctional officer A. Fellows; (ix) unknown correctional officers; and
19   (x) correctional officer J. Brockamontez.
20                 A. Count I
21          In Count I of Plaintiff’s Fifth Amended Complaint, Plaintiff complains that he was
22   deliberately denied properly sized colostomy items by Defendant J. Ryan, a nurse’s aide at
23   USP Tucson. (Doc. 53 at 3). Plaintiff alleges that he was forced to use a small wafer to
24   cover his wound, which leaked feces down his legs everywhere he walked throughout the
25   institution. Id. Plaintiff adds that Defendant Ryan found this to be funny in violation of
26   the Eighth Amendment to the Constitution. Id. Plaintiff also contends that Defendant
27   Ryan continues to deny him colostomy items, particularly adhesive remover pads. Id.
28   Plaintiff asserts Defendant Ryan is a racist and that she demands that he return to Mexico


                                                 -3-
      Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 4 of 11



 1   even though he is an American citizen. Id.
 2                  B. Count II
 3          In Count II of Plaintiff’s Fifth Amended Complaint, Plaintiff complains that on or
 4   around January 4, 2018, Defendant nurse M. Norgen attempted to murder him by injecting
 5   him with a virus while purporting to give him an insulin injection. (Doc. 53 at 4) Plaintiff
 6   states that he was seventy-three years old at the time, and that viruses can be fatal to an old
 7   man. Id. Plaintiff alleges that after inoculation he became feverish and was bedridden for
 8   weeks. Id. Plaintiff contends that Defendant Norgren not only failed to be punished for
 9   her behavior, but that she was encouraged and supported by the warden’s office and
10   medical staff in violation of his constitutional rights. Id. Plaintiff also asserts Defendant
11   Norgren continues to deny him insulin, even the deficient dose prescribed by Defendant
12   Dr. Ash. Id.
13                  C. Count III
14          In Count III of Plaintiff’s Fifth Amended Complaint, Plaintiff again complains that
15   he was denied proper doses of insulin. Id. at 5. Plaintiff alleges that in June 2019,
16   Defendant Dr. Ash removed him from a sliding-scale insulin regimen and prescribed a
17   fixed quantity of insulin regardless of his blood-sugar levels. Id. This behavior, Plaintiff
18   argues, can cause him serious harm, including a stroke or heart attack. Id. Plaintiff
19   concludes that Defendant Ash’s decision to place him on a fixed quantity of insulin
20   constitutes attempted murder. Id. In addition to trying to kill him, Plaintiff contends
21   Defendant Ash instructed the guards to confiscate his medical shoes and medical waste
22   container. Id. Plaintiff also alleges that Defendant Ash ignored his severe hernia condition
23   and refused to examine his injured right ankle in violation of the Eighth Amendment. Id.
24   Lastly, Plaintiff asserts Defendant Ash refused to prescribe medication for his enlarged
25   prostate, which now causes him to urinate every 10-to-15 minutes. Id.
26                  D. Count IV
27          In Count IV of Plaintiff’s Fifth Amended Complaint, Plaintiff complains that on
28   September 24, 2018, Defendant guard A. Fellows, and other unknown correctional officers,


                                                  -4-
      Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 5 of 11



 1   confiscated a number of his prescription medications and ointments in violation of his
 2   Eighth Amendment rights. (Doc. 53 at 7) Plaintiff alleges that because of the guards’
 3   actions, he had to go several weeks without the necessary prescriptions until the pharmacy
 4   was able to reissue them. Id.
 5                 E. Count V
 6          In Count V of Plaintiff’s Fifth Amended Complaint, Plaintiff complains that after
 7   September 24, 2018, all assigned pharmacists, including pharmacist J. Kavanaugh,
 8   routinely denied prescription refills until he filed a lawsuit. Id. at 8. Plaintiff states that
 9   being denied prescribed medication forces one to live a painful existence and can lead to
10   other diseases. Id.
11                 F. Count VI
12          In Count VI of Plaintiff’s Fifth Amended Complaint, Plaintiff complains that on or
13   about July 9, 2018, Defendant guard J. Brockamontez confiscated and destroyed various
14   personal property items, including a toothbrush holder, ink pens, and Gillette razors. (Doc.
15   53 at 9) Plaintiff asserts that the confiscation of his personal property forces him to replace
16   the items and prevents the exercise of personal hygiene and the ability to live a normal
17   existence. Id.
18                 G. Count VII
19          In Count VII of Plaintiff’s Fifth Amended Complaint, Plaintiff complains that
20   Defendant Brockamontez also ignored his single cell status and forced another inmate to
21   reside with him in his cell. (Doc. 53 at 10) Plaintiff alleges that when he fell asleep, his
22   cellmate assaulted him causing serious injuries that required medical treatment and
23   hospitalization for several days. Id.
24                                           ANALYSIS
25          Inadequate Medical Treatment
26          Not every claim by a prisoner relating to inadequate medical treatment states a
27   violation of the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 105 (1976). To state
28   a § 1983 or Bivens medical claim, a plaintiff must show (1) a “serious medical need by


                                                  -5-
      Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 6 of 11



 1   demonstrating that failure to treat the condition could result in further significant injury or
 2   the unnecessary and wanton infliction of pain[,]” and (2) “the defendant’s response to the
 3   need was deliberately indifferent.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)
 4   (quotation marks and citation omitted).
 5          Deliberate indifference is a higher legal standard than negligence or lack of ordinary
 6   due care for the prisoner’s safety. Farmer v. Brennan, 511 U.S. 825, 835 (1994); see also
 7   Broughton v. Cutter Lab’y’s., 622 F.2d 458, 460 (9th Cir. 1980) (observing “[m]ere
 8   ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support a cause of action”
 9   under section 1983). To act with deliberate indifference, a prison official must both
10   “know[ ] of and disregard[ ] an excessive risk to inmate health or safety; the official must
11   both be aware of facts from which the inference could be drawn that a substantial risk of
12   serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.
13          Deliberate indifference may also be shown when a prison official intentionally
14   denies, delays, or interferes with medical treatment or by the way prison doctors respond
15   to the prisoner’s medical needs. Estelle, 429 U.S. at 104-05. “A difference of opinion does
16   not amount to deliberate indifference[.]” Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).
17   The indifference must be substantial, Broughton, 622 F.2d at 460, and the action must rise
18   to a level of “unnecessary and wanton infliction of pain.” Estelle, 429 U.S. at 105.
19          Property Claims
20          Unauthorized and intentional deprivations of property do not constitute a violation
21   of procedural requirements of the Due Process Clause if a meaningful post-deprivation
22   remedy for the loss is available. Hudson v. Palmer , 468 U.S. 517, 533 (1984). The Bureau
23   of Prisons’ (“BOP”) administrative remedy program provides such a remedy for conduct
24   by BOP employees. See 28 C.F.R. § 542.10 et seq. (2020).
25                 1. Count One
26          Plaintiff states an Eighth Amendment claim against Defendant Ryan concerning the
27   deliberate denial of properly sized colostomy supplies. Defendant Ryan shall answer this
28   portion of Count One.


                                                  -6-
      Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 7 of 11



 1            As to Plaintiff’s contention that Defendant Ryan verbally harassed him, Plaintiff
 2   fails to state a cognizable claim. See Somers v. Thurman, 109 F.3d 614, 622 (9th Cir. 1997)
 3   (citation omitted) (reiterating that the Ninth Circuit is “fully aware that the exchange of
 4   verbal insults between inmates and guards is a constant, daily ritual observed in this
 5   nation’s prisons[;]” and finding that verbal insults “do not rise to the level of an Eighth
 6   Amendment violation”).       The portion of Count One that addresses verbal insults is
 7   dismissed with prejudice.
 8                  2. Count Two
 9            Plaintiff states an Eighth Amendment claim against Defendant Norgren for the
10   deliberate denial of insulin and the intentional injection of a virus on or about
11   January 4, 2018. Defendant Norgren shall answer these portions of Count Two.
12            As to Plaintiff’s contention that unknown warden’s office personnel and medical
13   staff were deliberately indifferent to his harmful inoculation, Plaintiff omits crucial facts
14   that would allow the Court to draw the reasonable inference that others were aware of, and
15   turned a blind eye to, Defendant Norgren’s alleged viral injection. The Court dismisses
16   the portion of Count Two that concerns this allegation without prejudice.
17                  3. Count Three
18            Plaintiff states an Eighth Amendment claim against Defendant Ash for the
19   insufficient prescription of insulin. Defendant Ash shall answer this portion of Count
20   Three.
21            As to Plaintiff’s contention that Defendant Ash directed guards to confiscate
22   Plaintiff’s medical supplies, Plaintiff fails to allege that this behavior constituted deliberate
23   indifference to a serious medical condition. Plaintiff also fails to allege that this action
24   resulted in an injury. The Court dismisses the portion of Count Three that concerns this
25   allegation without prejudice.
26            As to Plaintiff’s contention that Defendant Ash ignored Plaintiff’s severe hernia
27   condition and never looked at it, Plaintiff fails to allege sufficient facts for the Court to
28   draw the reasonable inference that Defendant Ash was aware of, and deliberately


                                                   -7-
      Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 8 of 11



 1   indifferent to, this medical condition. The same goes for Plaintiff’s allegations that Dr.
 2   Ash refused to examine his injured right ankle and failed to prescribe medication for his
 3   enlarged prostate. The Court dismisses the portions of Count Three that concern these
 4   allegations without prejudice.
 5                  4. Count Four
 6          Plaintiff states Eighth Amendment claims against Defendant Fellows and unknown
 7   correctional officers for the intentional destruction of his prescription medication.
 8   Defendant Fellows shall answer this portion of Count Four.
 9                  5. Count Five
10          Plaintiff fails to state a claim against Defendant Kavanaugh and other unknown
11   pharmacists for the denial of prescription refills, as he fails to allege sufficient facts for the
12   Court to draw the reasonable inference that Defendant Kavanaugh, and others, were
13   deliberately indifferent to a serious medical condition. The Court dismisses Count Five
14   without prejudice.
15                  6. Count Six
16          Plaintiff fails to state a claim for a constitutional violation against Defendant
17   Brockamontez, as he fails to allege a constitutional right to the confiscated personal items
18   or provide sufficient facts for the Court to draw the reasonable inference that Defendant
19   Brockamontez failed to adhere to Plaintiff’s procedural due process rights under the Fifth
20   Amendment. The Court dismisses Count Six without prejudice.
21                  7. Count Seven
22          Plaintiff states an Eighth Amendment deliberate indifference to inmate health or
23   safety claim against Defendant Brockamontez. Defendant Brockamontez shall answer this
24   portion of Count Seven.
25                                            WARNINGS
26                  A.     Release
27          Since Plaintiff has been permitted to proceed in forma pauperis, if he is released
28   while this case remains pending, and the filing fee has not been paid in full, Plaintiff must,


                                                   -8-
      Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 9 of 11



 1   within 30 days of his release, either (1) notify the Court that he intends to pay the unpaid
 2   balance of his filing fee within 120 days of his release or (2) file a non-prisoner application
 3   to proceed in forma pauperis. Failure to comply may result in dismissal of this action.
 4                    B.     Address Changes
 5             Plaintiff must file and serve a notice of a change of address in accordance with Rule
 6   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
 7   relief with a notice of change of address. Failure to comply may result in dismissal of this
 8   action.
 9                    C.     Copies
10             Plaintiff must serve Defendants, or counsel if an appearance has been entered, a
11   copy of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a
12   certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Plaintiff
13   must submit an additional copy of every filing for use by the Court. See LRCiv 5.4. Failure
14   to comply may result in the filing being stricken without further notice to Plaintiff.
15                    D.     Possible Dismissal
16             If Plaintiff fails to timely comply with every provision of this Order, including these
17   warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
18   963 F.2d 1258, 1260-61 (9th Cir. 1992) (instructing that a district court may dismiss an
19   action for failure to comply with any order of the court).
20
21             IT IS ORDERED:
22             1.     Counts Five and Six of Plaintiff’s Fifth Amended Complaint are
23   DISMISSED without prejudice.
24             2.     Defendants Kavanaugh, unknown pharmacists, unknown medical staff, and
25   unknown warden’s office personnel are DISMISSED without prejudice.
26             3.     Defendant Ryan must answer the portion of Count One concerning the
27   deliberate denial of properly sized colostomy supplies; Defendant Norgren must answer
28   the portion of Count Two concerning the deliberate denial of insulin and the intentional


                                                    -9-
         Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 10 of 11



 1   injection of a virus on or about January 4, 2018; Defendant Ash must answer the portion
 2   of Count Three concerning the insufficient prescription of insulin; Defendant Fellows must
 3   answer the portion of Count Four concerning the intentional destruction of Plaintiff’s
 4   prescription medication; and Defendant Brockamontez must answer the portion of Count
 5   Seven concerning Plaintiff’s deliberate indifference to inmate health or safety claim.
 6            4.    The Clerk of Court must send Plaintiff a service packet including a copy of
 7   his Fifth Amended Complaint, this Order, and summons forms for Defendants Ash,
 8   Fellows, and Brockamontez.1
 9            5.    Plaintiff must complete and return the service packet to the Clerk of Court
10   within 21 days of the date of filing of this Order. The United States Marshal will not
11   provide service of process if Plaintiff fails to comply with this Order.
12            6.    If Plaintiff does not complete service of the Summons and Fifth Amended
13   Complaint on a Defendant within 60 days of the filing of this Order, the action may be
14   dismissed as to each Defendant not served. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
15            7.    The United States Marshal must retain the Summons, a copy of the Fifth
16   Amended Complaint, and a copy of this Order for future use.
17            8.    The United States Marshal must, for Defendants Ash, Fellows, and
18   Brockamontez, personally serve a copy of the Summons, Fifth Amended Complaint, and
19   this Order at Government expense, pursuant to Rule 4(e)(2) and (i)(3) of the Federal Rules
20   of Civil Procedure.
21            9.    The Clerk of Court must send by certified mail a copy of the Summons for
22   each individual Defendant, the Fifth Amended Complaint, and this Order to: (1) the civil
23   process clerk at the office of the United States Attorney for the District of Arizona, and (2)
24   the Attorney General of the United States, pursuant to Rule 4(i)(1) of the Federal Rules of
25   Civil Procedure.
26            10.   Defendants Ryan, Norgren, Ash, Fellows, and Brockamontez must answer
27   the relevant portions of the Fifth Amended Complaint or otherwise respond by appropriate
28   1
       Defendants Ryan and Norgren were served with Summons on December 27, 2018.
     (Docs. 39, 40)

                                                 - 10 -
     Case 4:18-cv-00039-CKJ Document 64 Filed 09/23/20 Page 11 of 11



 1   motion within the time provided by the applicable provisions of Rule 12(a) of the Federal
 2   Rules of Civil Procedure.
 3          11.    Any answer or response must state the specific Defendant by name on whose
 4   behalf it is filed. The Court may strike any answer, response, or other motion or paper that
 5   does not identify the specific Defendant by name on whose behalf it is filed.
 6
 7          Dated this 22nd day of September, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 11 -
